                                             Case 5:20-cv-05450-BLF Document 13 Filed 09/14/20 Page 1 of 2




                                  1

                                  2
                                  3

                                  4
                                  5
                                  6

                                  7
                                  8                                      UNITED STATES DISTRICT COURT
                                  9                                   NORTHERN DISTRICT OF CALIFORNIA
                                  10
                                           BARRY LOUIS LAMON,                              Case No. 20-05450 BLF
                                  11
                                                            Plaintiff,                     ORDER SUA SPONTE GRANTING
                                  12                                                       EXTENSION OF TIME TO FILE A
Northern District of California




                                                    v.
 United States District Court




                                                                                           SIGNED COMPLAINT
                                  13
                                           T. FOSS, et al.,
                                  14
                                                           Defendants.
                                  15

                                  16
                                  17            On July 29, 2020, Plaintiff, proceeding pro se, filed a civil rights complaint
                                  18   pursuant to 42 U.S.C. § 1983 in the Eastern District of California. Dkt. No. 1. The matter
                                  19   was transferred to the Northern District on August 3, 2020. Dkt. Nos. 6, 7.1 On the same
                                  20   day, the Clerk sent Plaintiff a notice returning his unsigned complaint and advising
                                  21   Plaintiff that he needed to file a signed complaint within twenty-eight days or else the case
                                  22   would be dismissed. Dkt. No. 8. The deadline, August 31, 2020, has passed, and Plaintiff
                                  23   has failed to file a signed complaint despite the fact that he managed to file a motion for
                                  24   leave to proceed in forma pauperis. Dkt. No. 10.
                                  25            In the interest of justice, Plaintiff shall be granted a one-time extension of time to
                                  26
                                  27   1
                                           This matter was reassigned to this Court on September 8, 2020. Dkt No. 12.
                                  28
                                       Order of Extension of Time
                                       P:\PRO-SE\BLF\CR.20\05450.Lamon_eot.docx
                                          Case 5:20-cv-05450-BLF Document 13 Filed 09/14/20 Page 2 of 2




                                   1   file a signed complaint no later than twenty-eight (28) days from the date this order is
                                   2   filed. Failure to respond in the time provided will result in the dismissal of this action
                                   3   without further notice to Plaintiff.
                                   4        IT IS SO ORDERED.
                                   5   Dated: __September 14, 2020_                       ________________________
                                                                                          BETH LABSON FREEMAN
                                   6
                                                                                          United States District Judge
                                   7
                                   8
                                   9
                                  10
                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15
                                  16

                                  17
                                  18

                                  19

                                  20
                                  21

                                  22
                                  23

                                  24

                                  25
                                  26

                                  27
                                  28                                                  2
